—Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about December 1, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal sale of a controlled substance in the third degree, and placed him in the custody of the New York State Office for Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
Given appellant’s history of insufficient supervision at home, his arrest while on parole, and his escalating pattern of antisocial and disruptive behavior, the Family Court properly exercised its discretion in placing appellant in a non-secure facility. Under the circumstances presented, we find that the Family Court adopted the least restrictive alternative consistent with appellant’s needs (Family Ct Act § 352.2 [2]; Matter of Katherine W., 62 NY2d 947). Concur — Lerner, J. P., Saxe, Buckley and Friedman, JJ.